Citation Nr: 0532070	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  02-13 519	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





INTRODUCTION

The veteran served on active duty for approximately 20 years 
and retired in May 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sand Diego, 
California.  

The veteran requested, was scheduled, and then canceled a 
hearing at the RO.  In April 2004, the Board remanded the 
case for further development, the development was completed 
and the case returned to the Board.


FINDINGS OF FACT

Bilateral sensorineural hearing loss is manifested by no 
greater than Level I hearing loss in the right ear and Level 
II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.7, 4.85, 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VA satisfied this duty by means of letter to the 
veteran from the RO dated in October 2001, prior to the March 
2002 rating decision, as well as by the discussions in the 
statement of the case, and a supplemental statement of the 
case.  By means of these documents, the veteran was told of 
the requirements to reopen a previously denied claim, 
establish service connection, of the reasons for the denial 
of his claims, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claims.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the statement of the case (SOC) 
and SSOCs have included a summary of the evidence, all other 
applicable law and regulations, and a discussion of the facts 
of the case.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained the veteran's records.  There is no 
indication of any relevant records that the RO failed to 
obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the veteran was afforded VA 
audiological examinations in 2002, 2003, 2005. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002); 38 
C.F.R. § 3.159 (2005).

Analysis 

The RO granted service connection for bilateral sensorineural 
hearing loss and assigned a noncompensable rating in 
September 1993.  In February 2001, the veteran filed his 
claim for increased evaluation for hearing loss.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist, must be conducted 
without hearing aids, and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  38 C.F.R. § 4.85(a)(2005).

Hearing impairment is evaluated under 38 C.F.R. §§ 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Table VI, "Numeric Designation of Hearing 
Impairment Based on Pure tone Threshold Average and Speech 
Discrimination," is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the pure tone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and pure tone threshold average intersect.  Based on the 
level of hearing impairment, a percentage evaluation is 
assigned to determine the level of compensation, ranging from 
noncompensable to 100 percent.  38 C.F.R. § 4.85(b) (2005).  
The CAVC noted that disability ratings for hearing impairment 
are derived by the mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the pure tone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86 (2004).  38 C.F.R. § 4.85(c) (2005).  

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the pure tone thresholds at 1000, 2000, 3000 
and 4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2005).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2005).  

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2005).  

Alternatively, when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2005).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

A November 2001 VA audiological examination report shows that 
the veteran's responses to tones particularly in the left ear 
was of questionable validity.  The examiner stated that there 
was poor agreement between his response to tones and his 
response to speech.  For this reason a report was not 
generated.  The examiner stated that the test results were 
invalid.

A May 2002 VA audio examiner also found that pure tone 
thresholds of the veteran were considered to be invalid in 
the light of the fact that they did not agree with speech 
reception threshold anf varied up to 25 decibels(dB) 
depending on presentation method.  

In June 2002, the veteran submitted a private audio report 
dated in October 2000.  The examiner used the controlled 
speech discrimination test (Maryland CNC) which revealed 88 
percent speech discrimination in the right ear and 84 percent 
speech discrimination in the left ear.  According to the RO 
which reported the audiometric findings in its July 2002 
SSOC, the average decibel loss in the right ear was 39 and 
the average decibel loss in the left ear was 49.  

These findings when applied using Table VI translate to 
literal designations of Level I in the right ear and Level II 
in the left ear.  38 C.F.R. § 4.85 Table VI (2005).  

At a January 2003 VA audio examination, the examiner noted 
that acoustic reflexes were present at normal levels 
including a threshold of 80 dB in both ears, but that pure 
tone threshold were invalid.  The examiner explained that 
this was based on several discrepancies between speech and 
tonal stimuli as well as presentation method and finally 
discrepancies between acoustic reflexes and tonal stimuli.  
The examiner stated that the test procedure was reexplained 
and given a second time to the veteran, but that he continued 
to fail to respond consistently.  The examiner stated that 
the test results were invalid.

On a January 2005 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
5
45
55
28
LEFT
15
60
65
60
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 84 percent in the left ear.  The 
examiner stated that there was considerable discussion with 
the veteran as to the previous invalid test results.  The 
examiner stated that he used the ascending and descending 
method of testing and that the results were considered valid.  
The diagnosis was bilateral asymmetric sensorineural hearing 
loss moderate in degree on the right and moderately severe on 
the left.  

These findings when applied using Table VI translate to 
literal designations of Level I in the right ear and Level II 
in the left ear.  38 C.F.R. § 4.85 Table VI (2005).  

Taking into account the evidence set out above, the Board 
finds that the preponderance of the evidence is against a 
compensable rating for bilateral sensorineural hearing loss.  

The Board considered the veteran's argument that his 
bilateral hearing loss is more severe than reflected by the 
current noncompensable disability rating.  However, as 
previously stated, the assignment of a disability rating for 
hearing impairment is derived from a mechanical application 
of the rating schedule to the specific numeric designations 
assigned after audiometry evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
application of the rating schedule to the test results 
demonstrates that a noncompensable rating is warranted for 
bilateral hearing loss.  See 38 C.F.R. § 4.7.  The Board also 
finds that no audiological evaluation of record shows that 
the veteran's acuity falls under the exceptional patterns of 
hearing impairment as provided under 38 C.F.R. § 4.86.  38 
C.F.R. § 4.86 applies when the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more or when the pure tone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz.  Here, application of 38 C.F.R. § 4.86 is not 
warranted.

Thus, the Board finds that the preponderance of the evidence 
is against the claim for a compensable evaluation for 
bilateral sensorineural hearing loss.  In making this 
determination, the Board has considered the benefit of the 
doubt doctrine, but it does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.  The 
current schedular criteria adequately compensate the veteran 
for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.



ORDER

Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


